DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes that claims 1-9 and 15-20 are directed to a gaming device and non-transitory medium.  As per claims 10-14 examiner recognizes the claims are directed to a method of operating a game but without sufficient recitation of machine elements for carrying out the claims within the body of the claims since the preamble is not always limiting and therefore can be interpreted as merely an abstract idea.  Examiner recommends applicant include a controller or processor performing the method steps within the body of the claims.  As per step 2A the claim(s) recite(s) “data defining a plurality of reel strips including a) a first set of reel strips comprising a qualifier symbol and b) a second set of reel strips, each of the second set of reel strips comprising one or more defined symbols, and ii) instructions, which, when executed, cause the processor to: select a first plurality of symbols from the first set of reel strips for a plurality of columns of symbol positions based on one or more random numbers generated by a random number generator; select a second plurality of symbols from the second set of reel strips for at least one subset of the 
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballone et al. (US Pub. No. 2013/0102377 A1 hereinafter referred to as Ballone).
As per claims 1, 8, and 15, Ballone teaches a gaming device, method, and non-transitory computer-readable medium (abstract and Fig. 1A) comprising: a display (Fig. 1A, item 16); and a game controller comprising a processor (Fig. 2A, item 220) and a memory (Fig. 2A, item 240) storing i) data defining a plurality of reel strips (paragraph [0017] game includes a first reel strip and a second reel strip) including a) a first set of reel strips comprising a qualifier symbol (paragraphs [0017] and [0088]-[0089] the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip) and b) a second set of reel strips, each of the second set of reel strips comprising one or more defined symbols (paragraphs [0017] and [0088]-[0089] the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip), and ii) instructions, which, when executed, cause the processor to: select a first plurality of symbols from the first set of reel strips for a plurality of columns of symbol positions based on one or more random numbers (paragraph [0088] position numbers are 

As per claims 7 and 14, Ballone teaches a gaming device and method wherein the instructions, when executed, further cause the processor to also replace the qualifier symbol with the replacement symbol (paragraphs [0088] and [0092] continues replacement until the activator symbol is no longer present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballone et al. (US Pub. No. 2013/0102377 A1 hereinafter referred to as Ballone) in view of Aoki (US Pub. No. 2011/0244942 A1).
As per claim 3, 10, and 17, Ballone does not teach a gaming device, method, or medium wherein the one of the plurality of different symbol replacements comprises a second symbol replacement, and wherein the instructions, when executed, further cause the processor to select a wild symbol as the replacement symbol.  However, Aoki teaches a slot game (abstract) comprising replacing a symbol with a wild symbol which includes a multiplier feature (paragraph [0078]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Aoki, since Ballone is modifiable to include wild symbols, including multipliers, in order to present to a player the chance of better outcomes which raises their excitement to having the replacement occur since they’ll perceive a better chance for an award.
	As per claim 4, 11, and 18, Ballone does not teach a gaming device, method, or medium wherein the one of the plurality of different symbol replacements comprises a third symbol replacement, and wherein the instructions, when executed, further cause the processor to select a wild symbol as the replacement symbol and a multiplier to apply to evaluating the first plurality of symbols that have been updated.  However, Aoki teaches a slot game (abstract) comprising replacing a symbol with a wild symbol which includes a multiplier feature (paragraph [0078]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Aoki, since Ballone is modifiable to include wild symbols, including multipliers, in order to present to a player the chance of better .
Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballone et al. (US Pub. No. 2013/0102377 A1 hereinafter referred to as Ballone) in view of Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa).
	As per claim 5, 12, and 19, Ballone does not teach a gaming device, method, or medium wherein the instructions, when executed, further cause the processor to randomly configure the second set of reel strips prior to selecting the second plurality of symbols.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Fujisawa, since Ballone is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
	As per claims 6, 13, and 20, Ballone does not teach a gaming device, method, or medium wherein the instructions, when executed, further cause the processor to randomly determine a weight table to apply to selecting the one of the plurality of different symbol replacements.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Fujisawa, since Ballone is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smalley (US Pub. No. 2015/0080088 A1) teaches a slot game comprising replacing reels based on outcome in a first play of the game.
Dupuis (US Pub. No. 2015/0348374 A1) teaches a slot game comprising a reel replacement feature wherein symbols are replaced from a first quantity of symbols for a first reel with symbols from a replacement reel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	1/11/2022